Citation Nr: 1414399	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-38 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot sprain, claimed as a left foot injury. 

2.  Entitlement to service connection for status post total right knee replacement, to include as secondary to the residuals of a left foot sprain. 

3.  Entitlement to service connection for status post total left knee replacement, to include as secondary to the residuals of a left foot sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1989.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2010 and May 2011 the Board remanded this case for further development.  It has been returned to the Board for further appellate consideration. 

In February 2012, the Veteran presented testimony before the undersigned Veterans' Law Judge at the RO.  A copy of the transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds the Veteran's claims must be remanded for additional development prior to adjudication.

In his February 2011 statement, the Veteran indicated that he was receiving Social Security disability benefits because he could not work after his bilateral knee replacement.  These records are not associated with the Veteran's claims file and should be obtained on remand. 

In addition, although the Veteran was afforded a VA examination in August 2007, the examiner did not address direct service connection for the Veteran's bilateral knee condition or the favorable private opinion that indicated that arthritic changes of the Veteran's left foot in the region of his in-service injury altered the Veteran's gait and that the Veteran's osteoarthritis in his knees was likely a result of biomechanical changes.  The Board finds that the Veteran should be afforded another examination to address these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any left foot condition(s) found.  The claims folder and any additional pertinent evidence must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not (50 percent or higher degree of probability) that any current left foot condition is related to the Veteran's in-service left foot sprain in September 1970.  The examiner should also address the June 2004 treatment note that indicates the Veteran was following up for concerns of "pes planus secondary to probable chronic rupture of the posterior tibial tendon."  A complete and detailed rationale should be given for all opinions and conclusions expressed.  

3.  Schedule the Veteran for a VA examination to address whether his status post bilateral knee replacements are related to his service, including as secondary to residuals of a left foot sprain.  The claims folder and any additional pertinent evidence must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following questions: 

(a)  Is it at least as likely as not (i.e., probability of approximately 50 percent), that Veteran's status post bilateral knee replacements are related to active duty?  The examiner should address the Veteran's June 1989 left knee injury that was diagnosed as a left knee sprain or tendonitis.  The examiner should also address the July 1989 diagnosis of a left meniscal tear.  

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's status post bilateral knee replacements were caused by any current left foot condition; or,  

(c)  is it at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's bilateral knee conditions were aggravated by any current left foot condition?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back present (i.e., a baseline) before the onset of the aggravation.

In answering (b) and (c), the examiner should address the undated opinion from Dr. S. R. J., who opined that the Veteran experienced arthritic changes in the region of his in-service injury that altered his gait and that the Veteran's osteoarthritis in his knees is likely a result of biomechanical changes.  The examiner should also address the June 2004 treatment note that indicates the Veteran was following up for concerns of "pes planus secondary to probable chronic rupture of the posterior tibial tendon."  Notes indicate that the Veteran's treating orthopedist and physical therapist were concerned that the Veteran's foot problem was causing his knee problem. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 
 
4.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


